Citation Nr: 1752804	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-12 532	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board), from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2015 the Board reopened the issue on appeal and remanded the reopened claim for further development.  In January 2017, the Board remanded the claim for additional development. 


FINDING OF FACT

The Veteran has been diagnosed with vertigo, suffered from an episode of vertigo during his active duty service, and the competent evidence of record indicates a positive nexus between his current diagnosis and active duty service.


CONCLUSION OF LAW

The criteria to establish service connection for vertigo have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for vertigo.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding the first element, the Veteran has been competently and credibly diagnosed with vertigo during the pendency of his claim.  See, e.g., VA Examination, 1 (Feb. 16, 2017) (noting a diagnosis of "Benign Paroxysmal Positional Vertigo").  This diagnosis satisfies the first service connection element.  See Shedden, 381 F.3d at 1167.

Regarding the second element, the evidence of record clearly indicates that the Veteran sought treatment for "fainting" during his active duty service, which a competent medical examiner essentially described as a symptom of vertigo.  Compare Service Treatment Records, 11 (May 8, 2015), with VA Medical Opinion, 1 (Feb. 16, 2017).  Thus, the Board finds that the Veteran has satisfied the second service connection element.  See Shedden, 381 F.3d at 1167.    

Regarding the final element, the Board observes that the prior medical evidence of record was inadequate to fairly adjudicate the Veteran's claim, which necessitated the January 2017 remand.  See, e.g., Board Remand, 12 (Jan. 27, 2017).  Following this remand, the record was supplemented with two notable medical opinions.  The first opinion, dated February 2017, appropriately considered the Veteran's competent and credible reports that he continuously experienced symptoms of dizziness following his active duty service.  The second opinion, dated April 2017, stated that the active duty service incident was "acute only."  See VA Examination, 2 (Apr. 17, 2017).  Notably, the April 2017 medical opinion essentially based its conclusion on the fact that there was no evidence of "chronicity of care."  See id. 

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Thus, the Board assigns the February 2017 medical opinion significantly more probative value than the April 2017 opinion because it appropriately considered the Veteran's competent and credible reports of continuous symptoms.  See id.  Given this favorable finding, the evidence is at least in relative equipoise on the final question of nexus; consequently, the criteria to establish service connection for vertigo have been met.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Shedden, 381 F.3d at 1167.    


ORDER

Service connection for vertigo is granted. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


